895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David H. KINLOCH, Plaintiff-Appellant,v.SECRETARY OF the TREASURY, Defendant-Appellee.
No. 89-5633.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1990.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Kinloch filed an action in which he challenged the imposition of civil penalties under 26 U.S.C. Sec. 6702.  The Internal Revenue Service levied two $500 fines on Kinloch for taking a "frivolous position" on both his 1986 and 1987 income tax returns.  The district court granted summary judgment for defendant Secretary and this appeal followed.  The parties have briefed the issues, plaintiff proceeding without counsel.


4
Upon consideration, we find that the district court's decision was correct.  Plaintiff Kinloch's attempts to take "war tax" deductions triggered the imposition of the fines at issue.  His first and fifth amendment challenges to 26 U.S.C. Sec. 6702 sanctions and 26 U.S.C. Sec. 6703 post-sanction procedures were rejected in Nelson v. United States, 796 F.2d 164, 166-67 (6th Cir.1986).  The appeal lacks merit.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation